United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-2140WM
                                  _____________

Donald Hall,                           *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Missouri.
Elise Branyan; Patrick Deaton; David   *
Anderson, Circuit Court Judge, Greene *        [UNPUBLISHED]
County, Missouri,                      *
                                       *
                   Appellees.          *
                                 _____________

                            Submitted: May 28, 1997
                                Filed: June 6, 1997
                                 _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.
       Missouri inmate Donald Hall filed this action under 42 U.S.C. §§ 1983 and 1985
against two attorneys who were appointed to represent Hall in his state postconviction
proceeding, and the judge who initially presided over the proceeding. The district court
dismissed Hall's claim against the judge on the basis of judicial immunity, and granted
summary judgment in favor of the attorneys because the evidence did not support Hall's
allegation that they conspired with state officials to deprive Hall of a federal right.
Having carefully reviewed the record, we conclude the district court's ruling is clearly
correct. Neither briefing by the parties nor an extended discussion on our part is
warranted. We thus affirm the district court. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-